Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 16, and 20 being independent.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Paragraph 46 sets forth that the historical walk vertex is a vertex that has been walked to before the target walk vertex.
Paragraph 36 sets forth that the edge transition probability refers to a transition probability between edges corresponding to vertexes. For example, an edge transition probability between a certain vertex in the out-neighbor set a2 and the target walk vertex refers to a transition probability between an edge formed by the historical walk vertex and the target walk vertex and an edge formed by the target walk vertex and the certain vertex in the out-neighbor set a2. Paragraph 37 sets forth that an edge transition probability from the target walk vertex b2 to the to-be-reached vertex b3 refers to a transition probability between an edge formed by the vertex bl and the vertex b2 and an edge formed by the vertex b2 and the vertex b3.
Paragraph 74 sets forth that the scaling factor between the each vertex and the target walk vertex is determined according to the vertex type of the each vertex. A vertex type of each vertex in the first out-neighbor set is determined according to the identification information of the 
Paragraph 88 sets forth that An out-degree value corresponding to a vertex with a smallest out-degree value among a plurality of out-neighbor sets that can be cached is referred to as a first metric value threshold
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “specifying a target walk vertex in a target graph; determining a historical walk vertex adjacent to the target walk vertexa; obtaining first out-edge information transmitted from the historical walk vertex to the target walk vertexb; obtaining a first out-neighbor set, the first out-neighbor set referring to a set of next possible vertexes to be walked to from the target walk vertex; determining an edge transition probabilityc between the target walk vertex and each of the set of next possible vertexes in the first out-neighbor set according to the first out-edge information; determining a to-be-reached vertex of the set of next possible vertexes in the first out-neighbor set according to the edge transition probabilitiesd; generating second out-edge information corresponding to the target walk vertex based on the first out-neighbor set; walking from the target walk vertex to the to-be-reached vertexe; transmitting the second out-edge information to the to-be-reached vertexf; determining the to-be-reached vertex as a new target walk vertex; and generating, by processing circuitry, a random walk sequence corresponding to the target walk vertex based on a walk quantity corresponding to the target walk vertex reaching a preset threshold for walk stepsg. It is not immediately clear when interpreted on its own or in light of the corresponding disclosure:
How is the historical walk vertex adjacent too the target walk vertex. While the text around fig. 1b for instance describes vertex b1 as being a historical walk vertex and the figure shows the node adjacent to the b2, node b3 is also adjacent to the node b2. While claim limitations are interpreted in light of the corresponding disclosure, limitations from the disclosure are not read into the claims. The specification sets forth in paragraph 46 that the historical walk vertex is a vertex that has been walked to before the target walk vertex. For the purposes further examination, the examiner is interpreting a historical walk vertex along the lines of fig. 1b and paragraph 46.
How the historical walk vertex transmits first out-edge information to the to the target walk vertex. It would appear from the disclosure, that the vertex is not performing the transmission, but rather the machine (e.g., s1 in fig. 1a). The description surrounding fig. 1a sets forth that “the device corresponding to the historical walk vertex b1 is the device s1, the device corresponding to the target walk vertex b2 is the device s2, and the device corresponding to the to-be-reached vertex b3 is the device s3. The device s1 may generate the out-edge information corresponding to the vertex b1 and sends the out-edge information corresponding to the vertex b1 to the device s2 corresponding to the target walk vertex b2, that is, which means walking from the historical walk vertex b1 to the target walk vertex b2. See paragraphs 34 and 35. For the purposes of further examination, the examiner is interpreting the limitation along the lines of paragraphs 34 and 35 and fig. 1a. 
How the edge transition probability is determined between the target walk vertex and each of the set of next possible vertexes in the first out-neighbor set according to the first out-edge information. The disclosure in paragraph 36 sets forth that the edge transition probability refers to a transition probability between edges corresponding to vertexes. Paragraph 37 sets forth that an edge transition probability from the target walk vertex b2 to the to-be-reached vertex b3 refers to a transition probability between an edge formed by the vertex b1 and the vertex b2 and an edge formed by the vertex b2 and the vertex b3. Is the edge transition probability determined for each of the next possible vertexes, such that the transition probability is determined between an edge formed by the historical walk vertex and the target walk vertex and an edge formed by the target walk vertex and one of the next possible vertices? For the purposes of further examination the examiner is interpreting the limitation along the lines of fig. 1b and paragraphs 36 and 37.
If the set of next possible vertexes are in the first out-neighbor set. The limitation recites “determining a to-be-reached vertex of the set of next possible vertexes in the first out-neighbor set according to the edge transition probabilities.” However, the fourth limitation recites “the first out-neighbor set referring to a set of next possible vertexes to be walked.” It is unclear as to if the first out-neighbor set contains or refers to the next set of possible vertexes. 
What is meant by walking from the target walk vertex to the to-be-reached vertex. It would appear from the disclosure in paragraph 35 that walking is one device sending information to another device. For instance, walking from the historical walk vertex b1 to the target walk vertex b2 means the device s1 sends out-edge information corresponding to the vertex b1 to the device s2 corresponding to the target walk vertex b2. Similar comments apply to each usage of walking from vertex A to vertex B in the claims.
How the second out-edge information is transmitted to the to-be reached vertex. It would appear from the disclosure, that the vertex is not performing the transmission, but rather 
How a random walk sequence is generated corresponding to the target walk vertex based on a walk quantity corresponding to the target walk vertex reaching a preset threshold for walk steps. Is the walk quantity the number of times the target walk reaches the preset threshold for walk steps, is it a quantity of steps according to second-order random walk algorithm (such as Node2Vec set forth in paragraph 129)? Is the number of walks steps a distance calculation, the quantity of steps or another measure? The disclosure in paragraphs 65-67 sets forth:
[0065] In step S105, a random walk sequence corresponding to the target walk vertex is generated in a case that a walk quantity corresponding to the target walk vertex reaches a preset threshold for walk steps.

[0066] Specifically, each vertex in the target graph corresponds to a second-order random walk task with a determined quantity of steps, and the determined quantity of steps corresponding to the second-order random walk task of the each vertex is determined according to a specific walk algorithm used in the walk process. In an embodiment, the walk quantity of the second-order random walk task corresponding to the initial walk vertex may be used as the preset threshold for walk steps.

[0067] Based on the walk rule between vertexes described above, when the walk quantity starting from the initial walk vertex reaches the preset threshold for walk steps, it indicates that the second-order random walk task corresponding to the initial walk vertex is completed. According to a sequence of walking to vertexes during the random walk, the random walk sequence corresponding to the target walk vertex is generated, that is, the random walk sequence with the initial walk vertex as the start point is generated.


	Claims 16 and 20 recite substantially similar limitations as to that of claim 1 and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Claims depending thereon do not appear to cure the noted deficiencies and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 2 recites “wherein the determining the historical walk vertex comprises:…determining a target walk step quantity of each original vertexa; synchronously triggering an independent random walk taskb for the each original vertex based on the target walk step quantity of the respective original vertex; determining an initial walk vertex among original vertexes for which the random walk tasks have been triggeredb; walking from the initial walk vertex to the target walk vertexc; and determining the initial walk vertex as the historical walk vertex adjacent to the target walk vertex.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure:
what constitutes the “target walk step quantity” of each original vertex and how this is determined. Is the walk step quantity the number of times the target walk reaches the preset threshold for walk steps, is it a quantity of steps according to second-order random walk algorithm (such as Node2Vec set forth in paragraph 129)? Is the number of walks steps a distance calculation, the quantity of steps or another measure? 
What are random walk tasks and how are they triggered. Since a random walk task is triggered for each original vertex it would appear that the determined initial walk vertex is 
What is meant by walking from the initial walk vertex to the target walk vertex? It would appear from the disclosure in paragraph 35 that walking is one device sending information to another device. For instance, walking from the historical walk vertex b1 to the target walk vertex b2 means the device s1 sends out-edge information corresponding to the vertex b1 to the device s2 corresponding to the target walk vertex b2. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
	Claim 17 recites a substantially similar limitation as to that of claim 2 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 5 recites “adding the second out-neighbor set to the first out-edge information; and determining the first out-edge information including the second out-neighbor set as the target out-edge information.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the second out-neighbor set (corresponding to the historical walk vertex) is added to the first out-edge information. Is the second set vertexes? If so, it is unclear as to how that is added to information. The examiner respectfully requests the applicant clarify the scope of the claimed limitation. 
Claim 6 recites “obtaining, when the first out-edge information includes indication information, the second out-neighbor set corresponding to the identification information of the historical walk vertex from a hash table based on the indication information.” However, claim 3 from which claim 6 depends recites that the “second out-neighbor set corresponding to the historical walk vertex.” Does the second out-neighbor set correspond to the historical walk vertex as set forth in 
	Claims depending thereon do not appear to cure the noted deficiencies and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 8 recites “determining a vertex, which is the historical walk vertex, in the first out-neighbor set as a first-type vertex; determining a vertex, which is a common out-neighbor vertex with a vertex in the second out-neighbor set, in the first out-neighbor set as a second-type vertex; and determining a vertex in the first out-neighbor set that is different from the first-type vertex and the second-type vertex as a third-type vertex. It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the vertex of the first-type vertex is the historical walk vertex and a vertex in the first out-neighbor set and b) if the first type vertex is the historical walk vertex and the second-type vertex is a vertex in the second out-neighbor set, which according to claim 3 corresponds to the historical walk vertex, what is the difference between the first-type and second-type vertexes. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
	Claims depending thereon do not appear to cure the noted deficiencies and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 9 recites “caching the second out-neighbor set into the hash table based on the identification information of the historical walk vertex when the out-degree 
Claim 11 recites “obtaining a value of a number of accesses of the historical walk vertex in response to detecting that the historical walk vertex is accessed for the first time.” It is not immediately clear from the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the obtained value would be greater than one – if the value of a number of accesses of the historical walk vertex is obtained in response to detecting the historical walk vertex was accessed for the first time. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 13 recites “wherein the determining the cumulative sum of weights comprises…determining a cumulative sum of weights of a first to-be-processed vertex…determining a cumulative sum of weights of a second to-be-processed vertex…determining a cumulative sum of weights of the respective next possible vertex…” It is not immediately clear from the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how three different “a cumulative sum of weights” as set forth in claim 13 is related to “a cumulative sum of weights” in claim 12. Should the claim recite in part “wherein the determining the cumulative sum of weights of next possible vertexes comprises”? The examiner respectfully requests the applicant clarify the scope of the claimed limitation.*

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613